Citation Nr: 0942520	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  02-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for ganglion cyst of 
the left wrist, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to April 
1983, and from April 1988 to October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in April 2002.  

In March 2005, and again in November 2008, the Board remanded 
this case to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.


FINDING OF FACT

During the entire appeal period, ganglion cyst of the left 
wrist is manifested by some limitation of motion of the 
wrist, with complaints of pain and fatigue, but no indication 
of ankylosis.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for left wrist ganglion cyst have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claims.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet.  App. 112, 120-21 (2004) 
(Pelegrini II), the United States  Court of Appeals for 
Veterans Claims (Court) held that VA  must inform the 
claimant of any information and evidence not  of record (1) 
that is necessary to substantiate the claims;  (2) that VA 
will seek to provide; and (3) that the claimant  is expected 
to provide. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
September 2003, April 2005, and December 2008, after the 
initial RO decision in April 2002 that is the subject of this 
appeal.  However, the Veteran was provided with content 
complying notice and proper subsequent VA process prior to 
final adjudication of his claim.  Pelegrini, 18 Vet. App. at 
120.  The letters informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.

The VCAA notice requirements apply to the disability rating 
and effective date elements of a claim.  Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006).  With respect to these 
requirements, the Veteran was sent letters in March 2007 and 
in December 2008 that complied with Dingess. 

When the Board remanded this claim in November 2008, the RO 
was requested to provide the Veteran specific VCAA notice 
regarding his increased rating claim in accordance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
notes that the holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), was recently vacated by the United States 
Court of Appeals for the Federal Circuit and accordingly does 
not apply to the present claim.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the 
Board finds that adequate notice was provided to the Veteran 
prior to the transfer and certification of this case back to 
the Board which complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the Veteran was notified and 
aware of the evidence needed to substantiate his claim, as 
well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records, and VA treatment records beginning in 1999, are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

The Veteran was also afforded VA examinations in connection 
with his increased rating claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  See 38 
C.F.R. § 3.159 (c)(4) (2009). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board is also satisfied that there was substantial 
compliance with its November 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

Increased Evaluation Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent evaluation is warranted for palmar 
flexion limited in line with forearm, or where dorsiflexion 
is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2009).  For VA purposes, normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees.  Normal ulnar deviation of the wrist is 
from 0 to 45 degrees, and normal radial deviation is from 0 
to 20 degrees.  Normal forearm pronation is from 0 to 80 
degrees and normal forearm supination is from 0 to 85 
degrees. 38 C.F.R. § 4.71, Plate I (2009).

As noted above, musculoskeletal disorders are rated with 
consideration of the resulting functional impairment. 38 
C.F.R. §§ 4.1, 4.10, 4.40 (2009); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The Veteran's service-connected ganglion of the left wrist is 
rated under the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 for limitation of motion of the wrist, 
which provides for the schedular assignment of a 10 percent 
evaluation, and no higher, whether it be for the major 
(dominant) or minor upper extremity, when there is objective 
demonstration of wrist dorsiflexion that is less than 15 
degrees or palmar flexion limited in line with the forearm.  
Otherwise, when the evidence demonstrates a noncompensable 
degree of limitation of motion, the fracture residuals may be 
assigned a 10 percent evaluation on the basis of traumatic 
arthritis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5010, which provides for a 10 percent evaluation when 
there is characteristic pain on motion with radiographic 
evidence of arthritic changes on the affected joint.  

The record shows that on outpatient treatment from 1999 to 
2008, the Veteran had complaints of hand pain (see, e.g. 
report April 2002 report).  In April 2002, it was noted that 
he was wearing a left wrist support.  Also in April 2002, 
full range of motion was reported.

As to VA examination reports, in April 2000, the VA examiner 
noted that the Veteran had complaints of pain in both wrists. 
It was reported that he had good motion in the wrists and 
motion was documented as 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial and 45 
degrees of ulnar deviation. The diagnosis was, bilateral 
painful wrist ganglion.

In March 2002, the Veteran reported that his wrist disorder 
was aggravated by cold damp weather, yard work, carrying over 
ten pounds and prolonged use of the hands. It was noted that 
the Veteran had normal range of motion of the bilateral 
wrists, and that muscle strength was equal bilaterally.  He 
had bilateral wrist pain from 10-20 degrees of radial 
deviation, and tenderness to palpation.  There was no 
ankylosis.  X-rays of the bilateral wrists were normal.  The 
finding was bilateral wrist strains with ganglion cysts.

In September 2004, on VA examination, it was noted that the 
Veteran had a 2 centimeter cyst over the dorsum of the left 
wrist.  There was no tenderness.  The left wrist had 50 
degrees of volar flexion and 40 degrees of dorsiflexion; 30 
degrees of ulnar deviation and 40 degrees radiation all 
without pain.  The finding was ganglion cyst of the left 
wrist.  

On VA examination in April 2007, the Veteran could dorsiflex 
to 70 degrees and this was noted to be within normal limits 
and painless even with repetitive movements, and he could 
palmar flex to 80 degrees, and this was noted to be within 
normal limits and painless even with repetitive movements.  
The examiner did not indicate if the findings were for the 
right wrist, or left wrist, although the diagnosis was normal 
right wrist.  X-rays of the right wrist only were performed.  
However the examiner went on to state there was no diagnosis 
for the wrists since there was a normal examination of the 
wrists and normal imaging studies.  

The Veteran was examined by VA in March 2009.  The claims 
file was reviewed, a medical history was taken.  Examination 
showed full extension with pain beginning at 80 degrees.  
There was tenderness and guarding of movement.  Range of 
motion was noted to be normal but with pain.  X-rays were 
normal.  The finding was, recurrent ganglion cysts of the 
wrists.  It was noted that since the Veteran failed to report 
for a neurological examination, he could not determine if 
there is any neurological impairment related to the left 
wrist.  

After a careful review of the evidence discussed above, the 
Board finds that a higher rating is not warranted for the 
Veteran's left wrist disability at any time during the appeal 
period.  First, the Board notes that the Veteran is currently 
in receipt of the highest rating available under Diagnostic 
Code 5215.  Therefore, a higher rating is not available under 
that provision.  Further, arthritis has not been confirmed on 
X-ray evidence.

Additionally, while higher ratings for wrist disabilities are 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that 
provision requires the presence of ankylosis, which has not 
been diagnosed in this case either in the outpatient records 
or on VA examination.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing and Allied Health at 68 (4th ed. 1987)).

Further, although there are other diagnostic codes that 
potentially relate to impairment of the wrist, after 
reviewing these provisions, the Board can find no basis upon 
which to assign an increased rating for the Veteran's left 
wrist disability. For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the major hand warrants a 10 
percent rating when mild, a 30 percent rating when moderate, 
and a 50 percent rating when severe. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The Board notes that the 
medical evidence of record reveals no current objective 
finding of neurological deficits due to his ganglion of the 
left wrist, and he failed to report for a neurological 
examination scheduled for him.

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  The Board notes the 
examination reports which reflect complaints of pain and 
weakness in both hands.  However, because the Veteran is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claim of 
entitlement to an increased rating for ganglion cyst of the 
left wrist throughout the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b) (West 2002).

Extraschedular Considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009). To afford justice in exceptional 
situations, an extraschedular rating can be provided. 38 
C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms as to his left wrist cause impairment 
in occupational and social functioning.  Such impairment is 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

An increased rating for a ganglion of the left wrist beyond 
10 percent is denied.  


____________________________________________
D. M. Ames 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


